Dear Auditor Montee:
This office received your letter of August 24, 2009, submitting a fiscal note and fiscal note summary prepared under § 116.175, RSMo, for an initiative petition submitted by James Harris (version 2). The fiscal note summary that you submitted is as follows:
  It is estimated this proposal will have annual costs of $121,802 — $129,543 and one-time costs of $5,660 to state governmental entities. It is estimated this proposal will have no costs or savings to local governmental entities.
Under § 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
                                                  Very truly yours,
                                                  _________________________ Chris Koster Attorney General *Page 1